04/01/2021



                                                                                  Case Number: DA 20-0609




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA 20-0609


 ARIANE WITTMAN and JEREMY
 TAYLEN,

                      Plaintiffs/Appellants,     GRANT OF EXTENSION OF
                                                 TIME TO FILE APPELLEE’S
        -vs-                                          ANSWER BRIEF

 CITY OF BILLINGS,

                       Defendant/Appellee.

      Appellee has filed an Unopposed Motion for Extension of Time to and

including June 1, 2021, within which to file Appellee’s Answer Brief. Appellee’s

counsel has represented to the Court that Appellants’ counsel has been contacted and

does not object to this Motion.

      The extension of time that Appellee has through and including June 1, 2021,

within which to file the Appellee’s Answer Brief, is hereby GRANTED.

      DATED this ____ day of April, 2021.



                                      _____________________________



                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 1 2021